                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA



Mitchell R. Hadler,                                Civ. No. 18-2852 (MJD/BRT)

                      Plaintiff,
v.                                                                       ORDER

Alltran Financial, L.P.,

                      Defendant.




      The above matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Becky R. Thorson dated

March 5, 2019. No objections have been filed to that Report and

Recommendation in the time period permitted.

      Based on the Report and Recommendation of the Magistrate Judge, on all

of the files, records, and proceedings herein, the Court now makes and enters the

following Order:

      IT IS HEREBY ORDERED that:

      Defendant Alltran Financial, L.P.’s Motion to Dismiss Plaintiff’s Amended

Complaint (Doc. No. 19) is GRANTED IN PART and DENIED IN PART.
Claims three and five of Plaintiff’s Amended Complaint are dismissed, and

claims one, two, and four remain.




Date: March 28, 2019                       s/ Michael J. Davis
                                           MICHAEL J. DAVIS
                                           United States District Court




                                       2
